Citation Nr: 1211261	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  05-37 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active military service from July 1966 to July 1970.  He is deceased, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied reopening of the claim for service connection for the cause of the Veteran's death.  In November 2011, the appellant had a hearing before the undersigned at the RO. 

The claim for service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2002, the RO denied service connection for the cause of the Veteran's death, finding that the cause of his death was not related to service, and there was no evidence showing exposure to Agent Orange during service.  The appellant was notified of this decision in June 2002.  She did not appeal, and no evidence was received within the year following the decision.

2.  Evidence received since the 2002 rating decision includes evidence not of record at the time of that decision that provides new information regarding the cause of the Veteran's death; relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 2002 rating decision which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. New and material evidence has been received, and the claim of service connection for the cause of the Veteran's death may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this matter; however, as this decision grants that portion of the claim that is being addressed, there is no need to belabor the impact of the VCAA in the matter, as any notice error or duty to assist omission to date is harmless. 

An June 2002 rating decision denied the appellant's claim of service connection for the cause of the Veteran's death essentially on the basis that, there was no evidence he was exposed to Agent Orange during service, and no other basis to connect the cause of his death to service.  The appellant did not appeal this decision, and no evidence was received within the year following this decision.  Therefore, it became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

At the time of the June 2002 decision, the evidence showed the Veteran was admitted to a private hospital in June 1980, at the age of 33, due to hypogastric type pain, constipation, and an episode of nausea/vomiting.  When an exploratory laparotomy was performed, it was discovered that there was an undifferentiated carcinoma involving the peritoneum, retroperitoneum and omentum.  His post-surgical condition deteriorated until he ultimately passed away from respiratory arrest.  Initially, the pathology report indicated that biopsies from the peritoneal, retroperitoneal and omentum showed malignant lymphoma of the histocyctic type (B cell).  However, an addendum stated that subsequent electronmicroscopic findings revealed the presence of well formed desmosomes as well as neuroendocrine granules indicating that the tumor was a carcinoma, not a lymphoma.  The final diagnosis indicated that the primary site for the carcinoma was not known.  An August 1980 letter from one of the private physicians indicated that he could not recognize the primary site, but it would include the lung and endocrine pancreas.  

With her original claim, the appellant submitted a certificate of enrollment showing she was part of the "Agent Orange Veteran Payment Program."

In 2006, the appellant requested that the claim be reopened, stating that the Veteran was stationed in Thailand where he worked on planes that had traveled to Vietnam.  The RO denied reopening in February 2005.  With her notice of disagreement, the appellant submitted a letter from Carlos Romero, M.D., which was dated in May 2005.  Dr. Romero opined that it is just as likely as not that the unknown primary site for the Veteran's cancer was Agent Orange. 

In November 2011, at a hearing before the undersigned, the appellant stated that the Veteran had served as a mechanic, working on planes that came from Vietnam.  She stated that "people in North Port" had told her the Veteran's cancer was due to Agent Orange exposure.  She stated that Dr. Romero had performed the surgery on the Veteran to remove the carcinoma. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  The letter from Dr. Romero indicates a possible link between exposure to Agent Orange and the carcinoma that contributed to the Veteran's death.  While it is indeed true that Dr. Romero's letter does not establish that the Veteran was actually exposed to Agent Orange, as the RO concluded in the Statement of the Case, that is not the only issue here.  

In Shade v. Shinseki, 24 Vet.App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  


Therefore, in accordance with Shade,  the Board finds that the additional evidence submitted after the 2002 rating decision is new and material.  The evidence is not redundant of evidence already in the record in 2002, and the evidence relates to the unestablished fact of whether the Veteran's death was possibly linked to his military service.  Accordingly, the issue of entitlement to service connection for the cause of the Veteran's death is reopened.  


ORDER

The appeal to reopen a claim of service connection for the cause of the Veteran's death is granted.


REMAND

In light of reopening the issue of entitlement to service connection for the cause of the Veteran's death, the Board finds that further development is necessary with respect to this claim.  Dr. Romero's letter establishes a possible relationship between exposure to Agent Orange and the cause of the Veteran's death.  That opinion is not adequate as no rationale was provided.  It is sufficient, however, to trigger VA's duty to assist and request a medical opinion.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).   

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an oncologist (or other appropriate professional) to obtain an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's cause of death was etiologically related to his active service, to include exposure to Agent Orange. 

2. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


